Citation Nr: 1020261	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
postoperative residuals of left thoracic outlet syndrome.   
 
2.  Entitlement to service connection for arthritis of the 
cervical spine, to include as secondary to postoperative 
residuals of left thoracic outlet syndrome.   
 
3.  Entitlement to service connection for a pinched nerve of 
the cervical spine, to include as secondary to postoperative 
residuals of left thoracic outlet syndrome.   
 
4.  Entitlement to service connection for myofascial pain 
syndrome, to include as secondary to postoperative residuals 
of left thoracic outlet syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 RO rating decision that 
determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for postoperative residuals of left thoracic 
outlet syndrome.  By this decision, the RO also denied 
service connection for arthritis of the cervical spine, a 
pinched nerve of the cervical spine, and for myofascial pain 
syndrome, all to include as secondary to postoperative 
residuals of left thoracic outlet syndrome.  In February 
2010, the Veteran testified at a Travel Board hearing at the 
RO.  

The Board notes that at the February 2010 Board hearing, the 
Veteran raised the issue of entitlement to service connection 
for residuals of right thoracic outlet syndrome.  That issue 
has not been addressed by the agency of original 
jurisdiction.  As such, it is referred to the RO for action 
deemed appropriate.

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for postoperative residuals 
of left thoracic outlet syndrome.  The issue of the merits of 
the claim for entitlement to service connection for 
postoperative residuals of left thoracic outlet syndrome, as 
well as the issues of entitlement to service connection for 
arthritis of the cervical spine, a pinched nerve of the 
cervical spine, and myofascial pain syndrome, all to include 
as secondary to postoperative residuals of left thoracic 
outlet syndrome, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for postoperative 
residuals of left thoracic outlet syndrome in April 1997, and 
the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1997 RO decision that denied entitlement to 
service connection for postoperative residuals of left 
thoracic outlet syndrome is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for postoperative 
residuals of left thoracic outlet syndrome.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for postoperative residuals 
of left thoracic outlet syndrome, and the need to remand for 
additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for postoperative residuals 
of left thoracic outlet syndrome in April 1997.  The April 
1997 RO decision was not appealed and is considered final.  
38 U.S.C.A. § 7105.  

The evidence considered at the time of the April 1997 RO 
decision included the Veteran's service treatment records; 
post-service VA appointment records; post-service treatment 
records from the McAfee Army Health Clinic, White Sands 
Missile Range; and the Veteran's own statements.  The RO 
denied service connection for postoperative residuals of a 
left thoracic outlet on the basis that such disorder was 
considered a congenital or developmental defect which was 
unrelated to military service and not subject to service 
connection.  The RO indicated that the evidence showed that 
left thoracic outlet syndrome existed prior to service and 
that there was no evidence that the disorder was permanently 
worsened as a result of service.  The RO reported that the 
Veteran's entrance examination was negative and that there 
were no complaints.  It was noted that in April 1973, the 
Veteran was seen for complaints that his arms were sore and 
weak and that in June 1973, he gave a history of having those 
problems for four years.  It was noted that the Veteran was 
diagnosed with thoracic outlet syndrome in April 1974 and 
that a resection of the "left" first rib was performed.  
The RO indicated that the Veteran received a physical 
evaluation board discharge for the left thoracic outlet 
syndrome which was not considered to have been aggravated by 
service.  It was reported that the physical examination, at 
that time, found normal muscle tone, muscle development, 
motor strength, and deep tendon reflexes.  The RO stated that 
there was decreased sensation to light touch on the right and 
that an electromyograph was abnormal.  

The RO further noted that an examination in May 1986 was 
normal and that multiple security guard reviews were also 
normal.  The RO reported that in May 1990, the Veteran 
complained of left shoulder pain and that in February 1996, 
he was experiencing left arm pain as a mail carrier and was 
placed on lifting instructions.  The RO indicated that the 
presumption of soundness was overcome by the history given by 
the Veteran in 1973 concerning his continuing problems from 
the congenital condition.  The RO stated that the surgery in 
service was remedial and did not result in aggravation beyond 
the natural progression.  It was noted that the rule 
regarding the benefit of reasonable doubt did not apply 
because the preponderance of the evidence was unfavorable.  

The evidence received since the April 1997 RO decision 
includes post-service private treatment records, including a 
May 2008 statement from E. Lefeber, M.D., a June 2008 
statement from Dr. R. D. Cantu, and a November 2009 report 
from the Rehabilitation Group, P.A., and statements and 
testimony from the Veteran.  

The May 2008 statement from E. Lefeber, M.D., reported that 
the Veteran had surgery for left thoracic outlet syndrome 
while in the service in April 1974.  Dr. Lefeber stated that 
since that time, the Veteran had suffered from recurrent left 
shoulder and cervical spine pain.  It was noted that the 
Veteran had an X-ray which revealed cervical spondylosis 
which was congenital as well as pinching of the C5/C6 nerve 
root on the left.  Dr. Lefeber indicated that the Veteran had 
reported difficulty when reaching for objects with his arm at 
the shoulder and in the neck, which had been treated with 
myofascial blocks and physical therapy.  Dr. Lefeber 
commented that he strongly believed that the Veteran should 
be evaluated for a VA disability of his left-sided pain.  Dr. 
Lefeber reported that the Veteran may have had underlying 
cervical spondylosis which had accounted for his discomfort 
over the past years.  

The June 2008 statement from Dr Cantu indicated that the 
Veteran had surgery for left thoracic outlet syndrome while 
in the military in April 1974.  Dr. Cantu stated that since 
that time, the Veteran had suffered from recurrent left 
shoulder and cervical spine pain.  It was noted that the 
Veteran had an X-ray that revealed cervical spondylosis which 
was congenital and that he was noted to have pinching of the 
C5/C6 nerve root on the left.  Dr. Cantu indicated that the 
Veteran had difficulty when reaching for objects with his 
left arm.  Dr. Cantu reported that the Veteran had continued 
pain at the left shoulder and in the neck, which had been 
unsuccessfully treated with myofascial flocks and physical 
therapy.  Dr. Cantu indicated that he strongly believed that 
the Veteran should be evaluated for a VA service-connected 
disability because of his left-sided pain.  Dr. Cantu 
remarked that the Veteran may have had underlying cervical 
spondylosis which had accounted for his discomfort over the 
past years.  

The November 2009 report from The Rehabilitation Group, P.A., 
noted that the Veteran reported that he had thoracic outlet 
syndrome that was diagnosed in 1974 and that he underwent 
removal of the right first rib using a right transaxillary 
approach.  The Veteran reported that prior to that time, he 
did not have any symptoms of arm/shoulder/neck pain until he 
carried out the duties associated with directing on ground 
aircraft traffic at a military airport.  He stated that he 
was given various medications during service including 
Valium.  The Veteran indicated that he still experienced pain 
at the cervicothoracic junction, as well as intermittent 
numbness in both arms.  He reported that the pain was 
exacerbated by stress or any use of the upper extremities and 
was diminished somewhat with taking Naproxen and Tylenol.  
The assessment was protracted cervical spine, numbness 
dysestheius, and pain in the limbs and extremities.  The 
examiner commented that he could not ascertain with a 
reasonable medical probability that any portion of the 
Veteran's current condition was directly and causally related 
to the work activity events prior to his retirement in 1974.  
The examiner indicated that it would be possible that any 
activity requiring activation of upper extremity muscles to 
raise the arms above the head along with shoulder elevation 
could activate the scalenes to the point of possible 
impingement on the brachial plexus portion passing through 
the different portions of the scalenes.  

The Board observes that in the evidence available at the time 
of the April 1997 RO decision, there was no specific evidence 
relating the Veteran's current postoperative residuals of 
left thoracic outlet syndrome to his period of service.  In 
the evidence received since the April 1997 RO decision there 
are the statements from Dr. Lefeber and Dr, Cantu that both 
note that the Veteran had surgery for left thoracic outlet 
syndrome during service in April 1974 and that he had 
suffered from recurrent left shoulder and cervical spine pain 
since that time.  Dr. Lefeber and Dr. Cantu both state that 
they strongly believe the Veteran should be evaluated for a 
VA service-connected disability because of his left-sided.  
Therefore, the Board observes that Dr. Lefeber and Dr. Cantu 
are apparently indicating that the Veteran's postoperative 
residuals of left thoracic outlet pain are related to his 
period of service.  Additionally, a November 2009 report from 
The Rehabilitation Group, P.A., indicated that it would be 
possible that any activity requiring activation of upper 
extremity muscles to raise the arms above the head along with 
shoulder elevation (which the Veteran alleged he did in 
service) could activate the scalenes to the point of possible 
impingement on the brachial plexus portion passing through 
the different portions of the scalenes.  The evidence will be 
considered credible for the purposes of determining whether 
new and material evidence has been submitted.  

The Board finds that the May 2008 statement from Dr. Lefeber, 
the June 2008 statement from Dr. Cantu, and the November 2009 
report from The Rehabilitation Group, P.A., are evidence that 
is both new and material because the claim was previously 
denied, at least in part, on the basis that the that the 
Veteran's postoperative residuals of left thoracic outlet 
syndrome existed prior to service and were not permanently 
worsened as a result of service.  The statements from Dr. 
Lefeber and Dr. Cantu, as well as the November 2009 report 
from The Rehabilitation Group, P.A., appear to indicate that 
the Veteran's postoperative residuals of left thoracic outlet 
syndrome may have worsened during service and may be related 
to service.  Therefore, the Board finds that such evidence is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the April 
1997 RO decision is new and material, and thus the claim for 
service connection for postoperative residuals of left 
thoracic outlet syndrome is reopened.  This does not mean 
that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for 
postoperative residuals of left thoracic outlet syndrome is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).


ORDER

New and material evidence having been submitted, the claim 
for service connection for postoperative residuals of left 
thoracic outlet syndrome, is reopened, and to this extent 
only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Veteran's service treatment records show that he was 
treated for left thoracic outlet syndrome, including 
undergoing surgery, throughout his period of service.  His 
service treatment records do not show treatment for arthritis 
of the cervical spine, a pinched nerve of the cervical spine, 
or for myofascial pain syndrome.  On a medical history form 
at the time of the January 1972 enlistment examination, the 
Veteran checked that he did not have a painful or trick 
shoulder or elbow and that he did not have recurrent back 
pain.  He also checked that he did not have neuritis or 
paralysis.  The reviewing examiner did not refer to any 
disorders other than tonsillitis.  The objective January 1972 
enlistment examination report included notations that the 
Veteran's upper extremities, spine and other musculoskeletal 
system, and neurological evaluation were all normal.  An 
April 1973 treatment entry noted that the Veteran complained 
of recurrent soreness in the muscles of the shoulder girdle.  
The impression was probable strain.  A May 1973 entry 
indicated that the Veteran still complained of pain in his 
shoulder deltoid on the right.  The Veteran also reported 
that he had non-specific sensation of weakness.  A diagnosis 
was not provided at that time.  

A June 1973 treatment entry noted that the Veteran complained 
of recurrent soreness in the upper arms and shoulder girdle 
area and that he also described occasional tightness in the 
deltoid trapezoid areas.  The impression was intermittent 
muscle spasms.  Another June 1973 entry reported that the 
Veteran was seen for follow-up of a chronic problem with 
muscle weakness and soreness.  The Veteran stated that his 
symptoms had increased in severity during the previous two 
months.  He reported that he had suffered from similar 
problems in the previous two to three years.  The impression 
was muscle weakness; rule out hypokalemia; rule out other 
electrolyte imbalance; rule out muscular dystrophy type 
syndromes; rule out myasthenia gravis, and rule out 
arthritis-joint disease.  A subsequent June 1973 entry noted 
that the Veteran stated that he had suffered from problems 
with his arms going to sleep over several points of 
significance in his history.  He indicated that he used to 
lift weights, but that he had to stop because of discomfort 
in his arms.  The Veteran reported that he would run 
irregularly and that his symptoms of shortness of breath were 
made worse by regular exercise.  He remarked that he had 
great difficulty working above his head on aircraft and that 
that he was unable to hold up a helicopter rotor blade.  The 
impression was thoracic outlet syndrome.  A June 1973 
hospital narrative summary noted that the Veteran complained 
of right and left arm pain and tingling for three to four 
years.  He stated that he had an exacerbation of his 
symptomatology when his arms were elevated above his head.  
The final diagnosis was thoracic outlet syndrome, bilateral, 
not line of duty, existed prior to enlistment, not service 
aggravated.  

An April 1974 hospital report noted that the Veteran was 
admitted for bilateral thoracic outlet syndrome.  It was 
reported that the Veteran underwent a right first rib 
resection.  The discharge diagnosis was satisfactory 
bilateral thoracic outlet syndrome.  An August 1974 treatment 
report related an impression of right arm paresthesias, 
postoperative first rib resection; abnormal electromyograph 
with mild membrane instability of the right upper extremity; 
and history and findings not compatible with organic 
neuromuscular disease.  An October 1974 hospital report 
related diagnoses of residuals right ulnar nerve deficits, 
postoperative right first rib resection; and left thoracic 
outlet syndrome with objective neurological deficits.  An 
October 1974 hospital narrative summary noted final diagnoses 
of status postoperative right first rib resection, April 
1974; residuals electromyographic and sensory abnormalities 
in the right ulnar nerve distribution of the forearm and 
hand, without significant motor dysfunction; and left 
thoracic outlet syndrome without objective artery or nerve 
dysfunction.  

The October 1974 objective medical board examination report 
indicated diagnoses including postoperative residuals of a 
right rib resection and thoracic outlet syndrome.  A November 
1974 medical board report related diagnoses of left thoracic 
outlet syndrome with probable psychophysiological overlay 
without objective artery or nerve dysfunction, existed prior 
to enlistment, not aggravated; status post right first rib 
resection did not exist prior to enlistment; and residual 
electromyographic and sensory abnormalities in the right 
ulnar nerve distribution of the right forearm and hand 
without significant motor dysfunction, did not exist prior to 
enlistment.  The medical board report indicated that it was 
their recommendation that the Veteran was unfit for duty due 
to a condition that existed prior to enlistment and was not 
aggravated by the service.  

Post-service private treatment records and treatment records 
from the McAfee Army Health Clinic, White Sands Missile 
Range, show treatment for postoperative residuals of left 
thoracic outlet syndrome, arthritis of the cervical spine, a 
pinched nerve of the cervical spine, and myofascial pain 
syndrome.  

There are some private statements and reports that show a 
possible relationship between the Veteran's current 
postoperative residuals of left thoracic outlet syndrome, as 
well as possible cervical spine problems, and his period of 
service.  

For example, a May 2008 statement from E. Lefeber, M.D., 
reported that the Veteran had surgery for left thoracic 
outlet syndrome while in the service in April 1974.  Dr. 
Lefeber stated that since that time, the Veteran had suffered 
from recurrent left shoulder and cervical spine pain.  It was 
noted that the Veteran had an X-ray which revealed cervical 
spondylosis which was congenital as well as pinching of the 
C5/C6 nerve root on the left.  Dr. Lefeber indicated that the 
Veteran had reported difficulty when reaching for objects 
with his arm at the shoulder and in the neck, which had been 
treated with myofascial blocks and physical therapy.  Dr. 
Lefeber commented that he strongly believed that the Veteran 
should be evaluated for a VA disability of his left-sided 
pain.  Dr. Lefeber reported that the Veteran may have had 
underlying cervical spondylosis which had accounted for his 
discomfort over the past years.  

A June 2008 statement from Dr Cantu indicated that the 
Veteran had surgery for left thoracic outlet syndrome while 
in the military in April 1974.  Dr. Cantu stated that since 
that time, the Veteran had suffered from recurrent left 
shoulder and cervical spine pain.  It was noted that the 
Veteran had an X-ray that revealed cervical spondylosis which 
was congenital and that he was noted to have pinching of the 
C5/C6 nerve root on the left.  Dr. Cantu indicated that the 
Veteran had difficulty when reaching for objects with his 
left arm.  Dr. Cantu reported that the Veteran had continued 
pain at the left shoulder and in the neck, which had been 
unsuccessfully treated with myofascial flocks and physical 
therapy.  Dr. Cantu indicated that he strongly believed that 
the Veteran should be evaluated for a VA service-connected 
disability because of his left-sided pain.  Dr. Cantu 
remarked that the Veteran may have had underlying cervical 
spondylosis which had accounted for his discomfort over the 
past years.  

A November 2009 report from The Rehabilitation Group, P.A., 
noted that the Veteran reported that he had thoracic outlet 
syndrome that was diagnosed in 1974 and that he underwent 
removal of the right first rib using a right transaxillary 
approach.  The Veteran reported that prior to that time, he 
did not have any symptoms of arm/shoulder/neck pain until he 
carried out the duties associated with directing on ground 
aircraft traffic at a military airport.  He stated that he 
was given various medications during service including 
Valium.  The Veteran indicated that he still experienced pain 
at the cervicothoracic junction, as well as intermittent 
numbness in both arms.  He reported that the pain was 
exacerbated by stress or any use of the upper extremities and 
was diminished somewhat with taking Naproxen and Tylenol.  
The assessment was protracted cervical spine, numbness 
dysestheius, and pain in the limbs and extremities.  The 
examiner commented that he could not ascertain with a 
reasonable medical probability that any portion of the 
Veteran's current condition was directly and causally related 
to the work activity events prior to his retirement in 1974.  
The examiner indicated that it would be possible that any 
activity requiring activation of upper extremity muscles to 
raise the arms above the head along with shoulder elevation 
could activate the scalenes to the point of possible 
impingement on the brachial plexus portion passing through 
the different portions of the scalenes.  

The Board observes that the Veteran's claims for entitlement 
to service connection for arthritis of the cervical spine, a 
pinched nerve of the cervical spine, and myofascial pain 
syndrome, all to include as secondary to postoperative 
residuals of left thoracic outlet syndrome, are inextricably 
intertwined with his claim for entitlement to service 
connection for a postoperative residuals of left thoracic 
outlet syndrome.  Therefore, those issues will all be 
addressed together on remand.  Harris v. Derwinski, 1. Vet. 
App. 180 (1991).  

The Board notes that the Veteran has not been afforded a VA 
examination with an etiological opinion after a review of the 
entire claims folder as to his claim for service connection 
for postoperative residuals of left thoracic outlet syndrome, 
as well as his claims for service connection for arthritis of 
the cervical spine, a pinched nerve of the cervical spine, 
and for myofascial pain syndrome, all to include as secondary 
to postoperative residuals of left thoracic outlet syndrome.  
Such an examination should be accomplished on remand.  
38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
postoperative residuals of thoracic outlet 
syndrome, arthritis of the cervical spine, 
a pinched nerve of the cervical spine, and 
myofascial pain syndrome, since November 
2009.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed postoperative residuals of left 
thoracic outlet syndrome, as well as his 
claimed arthritis of the cervical spine, 
pinched nerve of the cervical spine, and 
myofascial pain syndrome, all to include 
as secondary to postoperative residuals of 
left thoracic outlet syndrome.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current postoperative residuals of 
left thoracic outlet syndrome and all 
current cervical spine disabilities 
(including arthritis and a pinched nerve), 
as well as indicate whether the Veteran 
currently has myofascial pain syndrome.  

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that any diagnosed 
postoperative residuals of left thoracic 
outlet syndrome, cervical spine 
disabilities (including arthritis and a 
pinched nerve) and myofascial pain 
syndrome, are etiologically related to the 
Veteran's period of service.  If the 
examiner finds that the Veteran's left 
thoracic outlet syndrome existed prior to 
his period of service, the examiner should 
comment on whether any such pre-service 
condition was permanently worsened by 
service.  If the examiner finds that the 
Veteran's postoperative residuals of left 
thoracic outlet syndrome were worsened by 
service, the examiner should then opine as 
to whether such disorder aggravated 
(permanently worsened beyond the natural 
progression) any diagnosed cervical spine 
disabilities (including arthritis and a 
pinched nerve), and myofascial pain 
syndrome and, if so, the extent to which 
they were aggravated.  

3.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service 
connection for postoperative residuals of 
left thoracic outlet syndrome, as well as 
his claims for entitlement to service 
connection for arthritis of the cervical 
spine, a pinched nerve of the cervical 
spine, and myofascial pain syndrome, all 
to include as secondary to postoperative 
residuals of left thoracic outlet 
syndrome.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

								(Continued on next 
page)
 



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


